PER CURIAM.
The appellants were the defendants in an action upon a promissory note. The final judgment was entered pursuant to a stipulation entered in open court. The stipulation provided for payments pendente lite. When the stipulation payments were not made, the judgment was entered.
Appellants’ counsel on appeal filed a brief but was then forced to withdraw when the appeal was ready for disposition. This court was informed that appellants were no longer represented by an attorney, and thereupon entered an order granting appellants twenty days to secure another attorney if they cared to do so. The appellants have not chosen to secure further representation. We have, pursuant to Rule 3.10(e), F.A.R., 32 F.S.A., dispensed with oral argument and proceeded upon the record and the briefs.
The burden of this appeal is the contention that the appellee’s counsel was a substituted counsel who failed to enter an appearance, pursuant to Rule 1.030(e), R.C.P., 30 F.S.A. The record does not demonstrate reversible error on this point, even if it is conceded that error occurred, because counsel for appellants entered into the stipulation, which was the basis of the judgment, with the attorney whom he now urges was improperly substituted in the case.
The other points presented are also without merit.
Affirmed.